Citation Nr: 0432560	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  00-16 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include osteoarthritis.

2.  Entitlement to service connection for the residuals of a 
rib injury.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran had active military service from March 1962 to 
April 1964.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).  

FINDINGS OF FACT

1.  The veteran's March 1962 service entrance examination 
report reveals that his right knee was normal.

2.  The veteran's February 1964 service separation 
examination report reveals that the veteran had a 1-inch 
horizontally scar of the right patellar area and complaints 
of occasional knee pain.

3.  Current examination reveals a small well-healed scar over 
the right patella.

4.  Service medical records dated October 1963 reveal that 
the veteran was an inpatient for observation of suspected 
fractured ribs which were not found.  

5.  The veteran's February 1964 service separation 
examination report reveals no abnormality of the ribs or 
residuals of a rib injury.

6.  There is no current medical diagnosis or any rib 
disability.  


CONCLUSIONS OF LAW

1.  A right knee scar was incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

2.  A residual disability resulting from a rib injury was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In the present case, the RO provided the 
veteran the required notice with respect to the issue on 
appeal in a letter dated March 2001.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims.  The RO obtained the 
veteran's VA medical records and a VA examination was 
conducted.  Thus, VA's duty to assist has been fulfilled. 

VA did not specifically ask for all evidence in the veteran's 
possession.  The veteran, however, has not indicated any 
additional evidence which needs to be obtained thus stating 
sub silentio that he neither has nor knows of any further 
pertinent evidence.  Hence, no evidence has been lost to the 
record, and there is no failure to assist the veteran simply 
because VA did not explicitly ask him to submit all evidence 
in his possession.  If an appellant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II.  Service Connection

The veteran claims entitlement to service connection for a 
right knee disorder and the residuals of an injury to the 
ribs.  He asserts that he injured his right knee and 
underwent surgery for the injury during service.  He also 
claims that he fractured his ribs during service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of arthritis, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.  Entitlement to service connection 
requires that it be shown not only that disease or injury was 
present in service, but also that the disease or injury has 
resulted in continuing or residual disability.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(b).  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had injuries to his right knee 
and ribs during service; (2) whether he has a current 
disability; and, if so, (3) whether the current disabilities 
are etiologically related to service.  Medical evidence is 
needed to lend plausible support for the second and third 
issues presented by this case because they involve questions 
of medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The RO obtained the veteran's service medical records.  In 
the March 1962 entrance examination, the clinical evaluation 
of the veteran's lower extremities, skin, abdomen, and 
musculoskeletal system was "normal," with no abnormalities 
noted by the examining physician.  On the accompanying report 
of medical history, the veteran did not report having a 
history of a knee injury.  Treatment records reveal that in 
October 1963, the veteran slipped on a flight of stairs and 
fell, injuring himself.  The preliminary diagnosis was a 
possible fracture of the right first rib.  The veteran was 
admitted to the hospital for observation and x-ray 
examination.  A subsequent record reveals that the veteran 
was in the hospital two days for "observation for suspected 
fractured ribs, no disease found."  He was discharged to 
duty.  

The service separation examination in February 1964, reported 
the veteran's lower extremities, abdomen, and musculoskeletal 
system were "normal," with no abnormalities noted by the 
examining physician.  However, clinical evaluation of the 
veteran's skin revealed an abnormality identified as a "one 
inch horizontal scar right patellar area."  The examining 
physician also noted that the veteran complained of 
"occasional aching in right knee after strenuous sports.  
Injured right knee in football prior to entry into service, 
occasionally ' slips out of the joint'."  On the 
accompanying report of medical history, the veteran reported 
having "fractured or bruised ribs received when I fell down 
the stairs in barracks.  Admitted to hospital for two days."  
The veteran also reported having a history of a "trick" or 
locked knee.  

At a June 1999 VA examination, the veteran reported a history 
of rib fracture of the left ribs as a result of playing 
football on active duty.  However, he did not indicate having 
any sequelae, pain, or residual disability from the injury.  
The veteran also reported having a right knee injury and 
reconstructive surgery during active service, with occasional 
pain ever since.  Physical examination of the veteran's right 
knee revealed a small, well-healed scar over the right 
patella.  There was no swelling, heat, effusion, or redness 
of the right knee, but there was mild crepitus.  On range of 
motion testing of the right knee, the veteran had active 
range of motion of extension to 0 degrees and flexion to 140 
degrees.  Passive range of motion testing revealed full range 
of motion with to extension to 0 degrees and flexion to 140 
degrees.  The veteran reported pain with active motion of the 
knee, but not passive motion.  X-ray examination of the right 
knee revealed mild degenerative joint disease, and the 
diagnosis was "chronic intermittent [right] knee pain, mild 
osteoarthritis."  Physical examination also failed to reveal 
any current complaints or symptoms related to the veteran's 
inservice rib injury and the diagnosis was "history of rib 
condition on active duty, normal exam and no symptoms." 

The RO also obtained a considerable volume of VA treatment 
records related to the veteran's medical treatment.  The vast 
majority of these records relate to treatment for the 
veteran's peripheral vascular disease, with resultant 
gangrene and amputation of toes.  However, in July 1999 a 
chest x-ray of the veteran was conducted and no abnormalities 
of the veteran's ribs were noted on the radiology report.  
Also in July 1999, a computerized tomography scan of the 
veteran's chest was conducted, which also reveled no 
abnormalities of the veteran's ribs.  

The evidence of record clearly shows that the veteran has 
osteoarthritis of the right knee, which is confirmed by x-ray 
findings.  The veteran's knees were evaluated as normal on 
entrance examination and there is no indication in any of the 
service medical records that the veteran had complaints of, 
or treatment for, right knee pain during service.  There is 
no evidence in the service medical records showing a right 
knee injury during service or knee surgery during service.  
Additionally, the service separation examination found no 
left knee abnormality other than the existence of a scar on 
the veteran's right knee over the right patella, and 
complaints of occasional right knee pain.  The separation 
examination also indicates that the veteran had a right knee 
injury prior to entry into service.  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  A right knee scar was not 
noted on entrance examination, yet it was noted on separation 
examination.  The veteran currently has a right knee scar.  
Accordingly, service connection for a right knee scar is 
warranted.  

However, a right knee disorder was not found on entrance 
examination and a right knee disorder, other than the scar, 
was not found on the service separation examination.  
Although osteoarthritis of the right knee is currently shown 
by the medical evidence of record, there is no evidence that 
this is related to the veteran's period of service over three 
decades ago, or to any incident therein.  Accordingly, 
service connection for a right knee disorder, other than a 
scar, is not warranted.

The preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a rib injury.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The service 
medical records clearly show that the veteran fell and 
injured his ribs, but that there was no rib fracture.  On 
separation examination there were no residuals of the rib 
injury noted.  On current VA examination, including x-ray 
examination of the veteran's chest, there are no current 
residuals of the inservice rib injury noted.  With no current 
rib disability, service connection must be denied.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also, Degmetich 
v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 
517, 521 (1996).


ORDER

Service connection for a right knee scar is granted.  

Service connection for the residuals of a rib injury is 
denied.  



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



